Case 3:19-cv-00451-HSO-JCG Document 1 Filed 06/26/19 Page 1 of 12




                                                      3:19-cv-451HSO-JCG
Case 3:19-cv-00451-HSO-JCG Document 1 Filed 06/26/19 Page 2 of 12
Case 3:19-cv-00451-HSO-JCG Document 1 Filed 06/26/19 Page 3 of 12
Case 3:19-cv-00451-HSO-JCG Document 1 Filed 06/26/19 Page 4 of 12
Case 3:19-cv-00451-HSO-JCG Document 1 Filed 06/26/19 Page 5 of 12
Case 3:19-cv-00451-HSO-JCG Document 1 Filed 06/26/19 Page 6 of 12
Case 3:19-cv-00451-HSO-JCG Document 1 Filed 06/26/19 Page 7 of 12
Case 3:19-cv-00451-HSO-JCG Document 1 Filed 06/26/19 Page 8 of 12
Case 3:19-cv-00451-HSO-JCG Document 1 Filed 06/26/19 Page 9 of 12
Case 3:19-cv-00451-HSO-JCG Document 1 Filed 06/26/19 Page 10 of 12
Case 3:19-cv-00451-HSO-JCG Document 1 Filed 06/26/19 Page 11 of 12
Case 3:19-cv-00451-HSO-JCG Document 1 Filed 06/26/19 Page 12 of 12
